Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 7/11/2022.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51, 55, 59-62, 64, 66-74, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391).
Regarding claim 51, Marcin teaches a method for treating water, comprising: supplying an aqueous input stream comprising at least one suspended and/or emulsified immiscible phase to a chemical coagulation apparatus ([0148]); adding, within the chemical coagulation apparatus, an amount of an inorganic coagulant (108), an amount of a strong base (111), and an amount of a polyelectrolyte such as a polyacrylamide (113) to the aqueous input stream to form a chemically-treated stream; and flowing the chemically-treated stream to a suspended solids removal apparatus (114) configured to remove at least a portion of suspended solids from the chemically-treated stream to form a contaminant-diminished stream, wherein each of the chemically-treated stream and the contaminant-diminished stream has a pH of about 8 or less (Figs. 1A-1C and [0120], [00148]-[00154]).
Marcin fails to teach the temperature of the streams in the system.  Ylikangas teaches that is common for coagulants and flocculants to treat streams with temperatures ranging from 0-100 degrees C, which overlaps the range claimed ([0037]).  Thus, it would have been obvious for the streams to be in the temperature range claimed as they are known and used temperature ranges for coagulating/flocculating wastewater.  Further, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.”).
Regarding claim 55, Marcin teaches that the coagulant is aluminum based ([0148]).
Regarding claim 59, Marcin teaches that the suspended solids removal apparatus is gravity based ([0150]). 
Regarding claim 60, Marcin does not detail the ratio of solids containing stream to contaminant diminished stream.  However, it is Examiner’s position one skilled in the art would have found it obvious to apply the Marcin process to a variety of streams containing various amounts of suspended solids.  As such, one skilled in the art would have found the ratio claimed is considered an effect of the same/similar treatment process on the same/similar streams and would therefore have the same ratio of solids containing stream to contaminant diminished stream.  
Regarding claim 61, Marcin teaches that multiple solid liquid separators can be used and that such separators can be centrifuges, belt presses, or filter presses ([0143]).
Regarding claim 62, Marcin teaches that at least a portion of the contaminant diminished stream is treated to remove salts via a crystallizer and the stream is then subject to evaporation (Fig. 1C) thereby removing at least a portion of the water from contaminant diminished stream.  
Regarding claim 64, Marcin teaches that the incoming stream can have solids content over 100,000 mg/L ([0082]).
Regarding claim 66, Marcin teaches a similar input stream having a range within the taught range for the amount of suspended solids (see claim 36 above).  Thus, one skilled in the art would expect similar properties to the stream, such as the same/similar values for a Pt-Co color value even if not explicitly stated (MPEP 2112 “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims.” and MPEP 2112.01 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 67, Marcin teaches that after treatment, the concentrations of the various solids can be as low as 100 ppb, which is less than 50% of the total suspended concentration in the incoming stream ([0082] and [0111]).
Regarding claim 68, similar to claim 66 above, Marcin teaches a similar input stream having a range within the taught range for the amount of suspended solids (see claim 67 above).  Thus, one skilled in the art would expect similar properties to the stream, such as the same/similar values for a Pt-Co color value even if not explicitly stated. 
Regarding claim 69, Marcin does not detail the residence time of the input stream in the apparatus during the treatment method.  However, such a change would be considered a result effective variable as the longer the stream is treated, the greater degree of treatment and the lower residence time equates to a less treated stream.  Thus, one skilled in the art would have found it obvious to optimize the residence time in order to achieve the desired results as results effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding.).
Regarding claims 70-73, Marcin teaches that calcium and magnesium ions are removed via precipitation into insoluble forms ([0162]).  Regarding the formation of calcium hydroxide, as stated by Applicant on Page 15, lines 3-14, the calcium and magnesium ions are precipitated when sodium hydroxide/caustic soda is added.  Marcin teaches that caustic soda is added to the wastewater that contains calcium ions and the inherent effect of forming calcium hydroxide would be expected.    
It is noted that Marcin does not specifically teach that the Ca and Mg ions are precipitated in the chemical coagulation apparatus.  However, as stated by Applicant on Page 15, lines 3-14, the calcium and magnesium ions are precipitated when certain bases/alkalis are added.  Marcin teaches a hydroxide base being added and that the same ions are present.  Thus, one skilled in the art would have found the precipitation reaction inherent due to the addition of the identical base to a wastewater having similar contaminants, or it would have been obvious for one skilled in the art to have an expectation that precipitation would occur due to the identical method steps.  
Regarding claim 74, as discussed above in claim 51, Marcin in view of Ylikangas teaches that precipitation reactions/treatment of wastewater occur over a wide range of temperatures that overlaps with claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 76, Marcin teaches that the process removes suspended solids (mainly iron hydroxides and iron carbonates ([0210]) to such a degree that the initial 25.54 mg/L is reduced to an amount so small it was indeterminable (Table 5). 

Claims 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 51 above, and further in view of Swisher (US 2009/0127210).
Regarding claims 52-54, Marcin teaches that an aluminum inorganic coagulant is used but fails to teach the specifics of the coagulant, such as being cationic, level of basicity, and molecular weight.  Swisher teaches that common aluminum coagulants used in wastewater treatment are cationic polyaluminum coagulants ([0042]).  Thus, it would have been obvious to provide the known cationic polyaluminum coagulant in Swisher as the specific aluminum coagulant in Marcin as it is known and used at the time of invention and one skilled in the art would have a reasonable expectation of success in using said polyaluminum coagulant in order to treat wastewater.  It is submitted that the known polyaluminum coagulants would have the level of basicity claimed and the molecular weight claimed, or it would have been obvious as such are properties of the known polyaluminum coagulants available (MPEP 2112.01).  

Claims 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 51 above, and further in view of Yuan et al. (US 2014/0116956).
Regarding claims 56-58, Marcin teaches that the polyelectrolyte flocculant is a polyacrylamide ([0120]), but fails to teach the specifics of the polyacrylamide, such as being anionic and of a certain molecular weight.  Yuan teaches that in treating wastewater streams, anionic polyacrylamide flocculants are used wherein the molecular weight overlaps the range claimed ([0040]).  Thus, one skilled in the art would have found it obvious to use the polyacrylamide in Yuan as the specific polyacrylamide flocculant in Marcin in order to effectively remove the contaminants from the wastewater stream.  

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 62 above, and further in view of Antar et al. (US 2014/0197022).
Regarding claims 63, Marcin teaches the use of desalination techniques such as an evaporator/humidifier, but fails to teach the evaporated water being further treated with a dehumidifying stage to produce desalinated water.  Antar teaches a dehumidifier used in conjunction with a humidifier/evaporator in order to produce desalinated water (abstract and Fig. 4).  Thus, it would have been obvious to provide a dehumidifier used in conjunction with the humidifier/evaporator in order to produce desalinated water from the evaporated water.  

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 51 above, and further in view of Lombardi et al. (US 2007/0102359).
Regarding claim 65, Marcin teaches that the Marcin system is applied to produced water from oil/gas processes [0002]-[0004]).  Marcin fails to teach that the specific components of the produced water includes humic acid/fulvic acid.  Lombardi teaches that produced waters typically contain organic acids such as humic acid ([0061]).  Thus, one skilled in the art would have found it obvious to treat produced water input streams that contain humic acid as produced waters in Marcin would typically include humic acid components.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcin et al. (US 2014/0069821) in view of Ylikangas et al. (US 2007/0235391) as applied to claim 51 above, and further in view of Cote et al. (US 2014/0231389).
Regarding claim 75, Marcin generically teaches that the suspended solids removal apparatus is done by gravity based separation ([0150]) but fails to explicitly teach the gravity based separation being done via a lamella clarifier. Cote teaches common settling/gravity settling devices would include lamella clarifiers ([0027]). As Marcin broadly teaches gravity separation means, one skilled in the art would have found it obvious to look to the art for specific examples of known and used gravity based solid separators. Therefore, one skilled in the art would have found it obvious to provide a lamella clarifier as the specific gravity solids separator in Marcin as it is a known and used gravity solids separator in the art at the time of invention and there would be a reasonable expectation of success in doing so. 

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. Applicant argues that Examiner has misinterpreted the temperature range in Ylikangas as it should be only applied to the flocculants taught in Ylikangas and that it does not teach performing the process at the temperatures listed. Applicant points to the declaration dated 2/9/2021 for support of said position. It is noted that declaration is used to provide evidence (37 CFR 1.132). The declaration provides evidence in points 12-13 but points 10-11 discuss his interpretation of what is taught and what can be combined by the references. Such interpretations are not evidence but the personal opinion of the declarant on legal interpretation of the combination of the references. As such, said opinions are considered. 
It is noted that Marcin teaches all claimed method steps except the specific temperature at which the Marcin method is performed at. As discussed above, temperature cannot be considered critical (“differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.”). The claimed invention is merely applying the Marcin method at a specific temperature when Marcin is wholly silent on the temperature.  As such, claiming the temperature in an already known process is merely discovering at what temperatures the process can be performed where the general conditions of a claim are disclosed in the prior art and is therefore not inventive. 
In regards to Ylikangas, while Ylikangas does teach a different polymer flocculant, Applicant has failed to provide any factual support that one skilled in the art would expect different results based on temperature when comparing the Ylikangas flocculants to the Marcin flocculants. Further, nothing in Marcin or Ylikangas would lead one to believe that the temperature is critical for flocculation but the prior art seems to imply that at a temperature range of 0-100 C, the results would be similar (see also Declaration point 13 supporting said position). Applicant relies on one passage in a reference by Moss and Dymond stating that is difficult to accurately predict the effect of temperature. Applicant has misinterpreted said statement to mean that flocculant effectiveness decreases at low temperature. However, the statement merely states that it is incapable of “accurately” predicting the effect of temperature due to the specific solvent-solute interactions but Ylikangas has provided a rebuttable position for the temperature range of 0-100 C. Examiner has provided Marcin, which teaches the disclosed method steps absent the temperature, and Ylikangas discussing similar wastewater streams being treated and the flocculant being insensitive over the entire range. There is no support in Marcin that a lower temperature would render the process incapable of treatment and thus fails to provide a teaching away. No factual support is provided by Applicant that one skilled in the art would expect that the Marcin process would be ineffective at claimed temperatures. In fact, Applicant’s specification states that the process can be carried out over a large temperature range ([0070]-[0071]) and does not provide any factual basis that below 15 C is a special range or that one skilled in the art would expect bad results over the low temperature range. Therefore, Examiner has provided both case law discussing how merely finding an operable temperature of a known process is not considered novel, but also that is it known in the art for flocculants to be used in the 0-100 C range with relative consistent results. Therefore, one skilled in the art would have found it obvious to apply the Marcin process at the temperature ranges claimed. 
Applicant argues that experimental data demonstrates an unexpected lack of drop off in performance. However, Applicant has failed to provide any factual basis that there would be an expected drop off in performance, especially as no predicted results for such a scenario were discussed in Marcin or the present specification. As such, the argued unexpected results argument is fails as expected results have never been established. It is noted again that Ylikangas teaches flocculants can be insensitive over the claimed range and one skilled in the art would have expected similar results to Ylikangas absent specific teachings in Marcin or other prior art. 
Applicant argues that the fact pattern in In re Aller is different than in Marcin as there is not a specific temperature in Marcin. It is noted that absent a specific temperature or a heating step, one would consider the temperature to be ambient temperature. Additionally, [0108] of Marcin discloses that at different downstream processes, the stream is heated to 90-120 F (32-49 C) showing the initial temperature for the flocculation process to be below 32 C. 32 C according to In re Aller would be considered close but not overlapping. As such, given that Marcin teaches all claimed method steps other than the temperature and the silence on the specific temperature, finding merely a workable temperature ranges would have been an obvious matter to one skilled in the art according to In re Aller. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777